Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is April 23, 2020. This Office Action is in response to the Restriction/Election response filed June 28, 2021. This action is a NON-FINAL REJECTION.
Election/Restrictions
Applicant’s election without traverse, of Invention II (i.e. a method for improving negative bias temperature instability (NBTI)) in the reply filed June 28, 2021 is acknowledged.  Applicant indicated Claims 1 – 7 as drawn to the elected invention.
Claims 8 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to novel structures for improving Negative Bias Temperature Instability (NBTI) of a strained semiconductor device and a method of manufacturing the same. Applicant’s 
Claim Interpretation
To further principles of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 5, line 1 – 2 based on the following suggested amendment (See MPEP § 2173.05(e) Section I.): “The method for improving NBTI of the strained semiconductor device according to claim 2, wherein”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN ‘951 (US 2007/0181951 A1; Chiu-Lin Chen et al.; pub. date August 9, 2007).
Regarding Claim 1: CHEN ‘951 discloses a method for improving negative bias temperature instability (NBTI) of a strained semiconductor device (See ABSTRACT, “A PMOS device less affected by negative bias time instability (NBTI) and a method for forming the same are provided.”) comprising the following steps: 
providing a substrate 40 and forming a metal-oxide-semiconductor (MOS) device 100, 200 on the substrate 40 (See FIG. 4; PMOS device in PMOS region 100, NMOS device in NMOS region 200; See [0021]);

    PNG
    media_image1.png
    310
    523
    media_image1.png
    Greyscale



forming a molecular plug film structure 124 on the MOS device (FIG. 7A; See [0030], “The barrier layer 124…”), wherein the molecular plug film structure 124 includes at least one molecular plug film (See e.g. ABSTRACT, “The barrier layer is preferably an oxide layer…”); 


    PNG
    media_image2.png
    343
    520
    media_image2.png
    Greyscale



depositing a stress film 128 (“stressed layer 128”, See [0034]) on the molecular plug film structure 124 (See FIG. 8 below); and 

    PNG
    media_image3.png
    338
    558
    media_image3.png
    Greyscale


performing an annealing process to apply stress on the MOS device (See [0032], “Under high-temperature…).
Regarding Claim 2: CHEN ‘951 discloses the method for improving NBTI of the strained semiconductor device according to claim 1, wherein forming a molecular plug film structure 124 on the MOS device 100, 200 comprises applying an atomic layer deposition (ALD) process (See [0030], “The barrier layer 124 may be formed using….and atomic-layer deposition (ALD)”).
Regarding Claim 6: CHEN ‘951 discloses the method for improving NBTI of the strained semiconductor device according to claim 1, wherein depositing a stress film 128 on the molecular plug film structure 124 comprises: a chemical vapor deposition (CVD) process (See [0032], “The stressed layer 128 is preferably formed using plasma enhanced CVD (PECVD)…”).
Regarding Claim 7: CHEN ‘951 discloses the method for improving NBTI of the strained semiconductor device according to claim 1, wherein the stress film 128 comprises at least one of materials including pure SiN (CHEN ‘951 discloses silicon .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN ‘951.
Regarding Claim 4: CHEN ‘951 discloses the method for improving NBTI of the strained semiconductor device according to claim 1 as noted above. 
Regarding further wherein a thickness of the molecular plug film structure 124 ranges from 10A to 200A – Note CHEN ‘951 teaches a preferred thickness range of between 30 A and about 500 A (See [0029]), which is a range that overlaps the claimed range of Claim 4.  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify CHEN ‘951 to achieve Claim 4 based on the teachings of CHEN ‘951. The motivation for doing so would have been prima facie obvious since it has been held that, in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exist (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN ‘951  as applied to claim 1 above; and further in view of JUNG ‘104 (JUNG et al.; US 2005/0170104; pub. date August 4, 2005).
Regarding Claim 5: CHEN ‘951 discloses the method for improving NBTI of the strained semiconductor device according to claim 2 as noted above.
Regarding further wherein the molecular plug film comprises at least one of materials including pure silicon nitride (SiN), carbon-doped SiN, and boron-doped SiN – CHEN ‘951 is silent. However, note CHEN ‘951 teaches, more broadly, the molecular plug film may be “a composite layer comprising two or more sub layers, and each sub layer may comprise one or more types of materials.” (See [0029]). Also, note CHEN ‘951 teaches “oxides” and “nitrided oxides” by way of example. Further, note JUNG ‘104 teaches that, typically, nitride films have been used as suitable material for layers functioning as barrier layers (See [0010]).
As such, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify CHEN ‘951 by trying pure SiN as suitable material for CHEN ‘951’s molecular plug film 121, based on the teachings of JUNG ‘104, with a reasonable expectation of success (See KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007); MPEP § 2143 E; Examiner notes KSR v. Teleflex held that where there is a design need – which in the instant case is the design need for a suitable material for the molecular plug film structure – a person Claim 5 (MPEP § 2142).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN ‘951  as applied to claim 1 above; and further in view of JOHNSON et. al. ("A brief review of atomic layer deposition: from fundamentals to applications”; Materials Today, vol. 17, number 5, June 2014; pages 236 – 246).
Regarding Claim 3: CHEN ‘951 discloses the method for improving NBTI of the strained semiconductor device according to claim 2 as noted above, wherein an ALD process is performed. However, CHEN ‘951 is silent regarding the ALD process being performed at temperature in a range of 300 0C to 700 0C.
However, note JOHNSON et al. teaches the following regarding ALD process temperatures (See JOHNSON et al., page 237, first column, first paragraph, beginning sentence “The temperature range where the growth is saturated..”):
ALD processes are performed using an “ALD temperature window”, which is a function of each specific ALD process. Temperatures outside of this window generally result in poor growth rates and non-ALD type deposition due to effects such as slow reaction kinetics or precursor condensation (at low temperature) and thermal decomposition or rapid desorption of the precursor (at high temperature);
Furthermore, in order to benefit from the many advantages of ALD, it is desirable to operate within the designated ALD window for each deposition process. 

As such, JOHNSON et al. teaches an ALD process temperature range is a results-effective variable (See MPEP § 2144.05 Section II), optimized to avoid poor growth rates and non-ALD type deposition effects. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify CHEN ‘951 to achieve claim 3 based on the teachings of JOHNSON et al. noted above, since it has been held that optimization of a results-effective variable, through routine experimentation, would be prima facie obvious for one of ordinary skill in the art (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813

/SHAHED AHMED/Primary Examiner, Art Unit 2813